Order entered July 30, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00599-CR
                                   No. 05-15-00600-CR
                                   No. 05-15-00601-CR
                                   No. 05-15-00602-CR
                                   No. 05-15-00603-CR

                          BRIAN WAYNE DRAKE, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 204th Judicial District Court
                                Dallas County, Texas
            Trial Court Cause Nos. F13-20916-Q, F13-34020-Q, F13-40858-Q
                              F13-70914-Q, F13-70920-Q

                                         ORDER
                        Before Justices Bridges, Lang, and Schenck

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandates in these appeals INSTANTER.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE